SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1183
KA 15-00435
PRESENT: CENTRA, J.P., CARNI, NEMOYER, CURRAN, AND TROUTMAN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

DECARLO WORTH, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (ROBERT L. KEMP OF
COUNSEL), FOR DEFENDANT-APPELLANT.

MICHAEL J. FLAHERTY, JR., ACTING DISTRICT ATTORNEY, BUFFALO (ASHLEY R.
LOWRY OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Erie County (Deborah
A. Haendiges, J.), rendered October 23, 2014. The judgment convicted
defendant, upon his plea of guilty, of attempted burglary in the first
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of attempted burglary in the first degree
(Penal Law §§ 110.00, 140.30 [2]). Contrary to his contention, the
record establishes that he knowingly, voluntarily, and intelligently
waived the right to appeal (see generally People v Lopez, 6 NY3d 248,
256), and that valid waiver forecloses any challenge to the severity
of the sentence (see id. at 255; see generally People v Lococo, 92
NY2d 825, 827; People v Hidalgo, 91 NY2d 733, 737).




Entered:    December 23, 2016                      Frances E. Cafarell
                                                   Clerk of the Court